I dissent. The majority admits that this "Court is committed to the rule that proof of other life offenses is admissible in order to show guilty knowledge, motive or intent on the part of the accused and in negation of the likelihood that the crime was committed as a result of inadvertence, accident or mistake," citing two Montana cases. But, the majority say, "We fail to see how the evidence of other alleged offenses introduced in this case as having been committed on September 1, 1944, had anything to do with proving elements of offense alleged to have been committed on or about May 1, 1944. The crimes are in no way related or connected. They are wholly separate and independent offenses."
There are two or three cases in this jurisdiction that repeat the phrase that express doubt as to advisability of admitting evidence relative to crimes that were not committed about the time the crime of which the defendant was charged was committed but none of these cases is of recent decision.
I can conceive of no reasonable ground where the general reputation for criminal acts should be restricted to such acts as were committed near the date of the crime for which the defendant is charged.
I know of no rule of law that has been more consistently followed in this jurisdiction than that found in State v. Hopkins, 68 Mont. 504, 510, 219 P. 1106, 1108, where it is said: "It is the general rule that, upon the trial of one accused of crime, evidence of a distinct and independent offense is not admissible. To enlarge the scope of the inquiry beyond the facts pertinent to the offense for which the accused is being tried would ordinarily subject him to the danger of surprise against which no possible foresight might be able to prepare and no innocence defend. But, if particular facts tend to establish an element of the *Page 455 
offense for which he is being tried, they may be proved and the evidence is not the less relevant because it may disclose or tend to disclose that the accused had committed another crime. In the language of Justice Brewer `No man can by multiplying crimes diminish the volume of testimony against him.'"
Among the cases in which that rule has been adhered to are the following: State v. Hall, 45 Mont. 498, 125 P. 639; State v. Hill, 46 Mont. 24, 126 P. 41; State v. Vinn, 50 Mont. 27,144 P. 773; State v. Gaimos, 53 Mont. 118, 162 P. 596; State v. Wyman, 56 Mont. 600, 186 P. 1; State v. Pippi, 59 Mont. 116,195 P. 556; State ex rel. Bourquin v. Morris, 67 Mont. 41,214 P. 332; State v. Cassill, 70 Mont. 433, 227 P. 49; State v. Cesar, 72 Mont. 252, 232 P. 1109; State v. Roop, 73 Mont. 177,235 P. 336; State v. Hughes, 76 Mont. 421, 246 P. 959; State v. Ebel, 92 Mont. 413, 15 P.2d 233; State ex rel. Blankenbaker v. District Court of Eighth Judicial District in and for Chouteau County, 109 Mont. 331, 96 P.2d 936.
The carefully outlined rule followed in all of the foregoing decisions furnishes ample protection for the innocent, and there is no obligation imposed upon courts to make the path of the transgressor easy.
Supplemental Opinion and Order on Motion for Rehearing.
On motion for rehearing, the state contends that evidence of other alleged offenses was admissible under the general rule announced by this court in State v. Hovland, Mont.169 P.2d 341, and other cases, to show the general plan and scheme. That contention is without merit in this case for two reasons: First, by the instructions of the court, such evidence was limited to the single purpose of showing the intent with respect to the taking of the animal charged in the information. Secondly, under the record in this case, the evidence of other alleged offenses was in nowise connected up with the plan or scheme to take the Arnold calf.
The petition for rehearing is denied.
Dated this 4th day of January, 1947. *Page 456